Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 28, 2020, February 12, 2021, and January 4, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Freedman (U.S. Publication No. 20110206198).
Regarding claim 1, Freedman discloses a data processing method, applied to a server in a simultaneous interpretation system, comprising ([0033] - This present invention provides for a coherent, integrative analysis process for the contents of all forms of customer communications. [0040] - Data from diverse additional information sources utilized to enhance the interactions information 20 are fed simultaneously to the analysis methods component 16):

processing the audio by using a simultaneous interpretation model to obtain an initial text ([0053] - The analysis process includes … a Word Spotting function 116 [0054] - The function 116 input consists of two kinds of files: a) a searched word list, and b) line 6, “a manually transcribed text file for each Voice file”);
transmitting the initial text to a user terminal to be displayed on a simultaneous interpretation auxiliary page ([0053] - The Word Spotting function 116 is utilized to notice specific words and phrases of interest to the user. [0054], - The HIT/FALSE ALARM statistics are essentially the output of the word spotting function. The output is stored into a designated database);
receiving a modified text fed back by the user terminal, the modified text being obtained after the user terminal modifies the initial text based on the simultaneous interpretation auxiliary page ([0053] - The Word Spotting function 116 is utilized to notice specific words and phrases of interest to the user. Words such as bet, drug, buy, alcohol and others may be filtered or monitored. In one embodiment of the invention an off-the-shelf commercial product may be used for word identification, such as for example the Philips Speak&Find, the Dragon MediaIndexer by ScanSoft, or the like. In addition several full-transcription tools are used and the resulting transcription is searched for the specific words);
and updating the simultaneous interpretation model according to the initial text and the modified text ([0054] - The output of the function 116 is the results of the word spotting in terms of detections and false alarms… The output is stored into a designated database).

performing noise reduction processing on the audio ([0047] - optionally a noise reduction software module 92 for noise reduction);
obtaining a voice component comprised in the audio after the noise reduction processing ([0053] - the audio filtering gate module 91 decides which audio segments are eligible for further analysis and which are non-eligible);
obtaining, from the voice component, an audio component whose energy value is greater than or equal to an energy threshold ([0055] - At step 180 a digital speech segment is introduced into the function. At step 182 the digital speech segment is sliced into frames of a few milliseconds. The energy of each frame is calculated and then compared to an adaptive threshold representing the maximum noise level. Frames with higher energy than the adaptive threshold are marked with an “activity on' flags while frames with energy lower than the threshold are marked with an “activity off flag);
and processing the audio component by using the simultaneous interpretation model to obtain the initial text ([0055] - The filter yields a vector of “activity sections' where each section is constructed of consecutive or semi-consecutive frames marked with “activity on' flag. At step 186 the sections are processed such that statistics are generated concerning each participant activity and the mutual activities are calculated).
Regarding claim 3, Freedman discloses the method according to claim 1, wherein the simultaneous interpretation model comprises a universal voice model and an auxiliary voice 
performing, using the universal voice model, speech recognition on the audio to obtain a recognized text ([0066] - The resulting recognized text includes at least two attributes for each word or phrase separately: the precise point of time within the interaction and the accuracy of recognition probability or certainty of recognition);
and updating the recognized text by using the auxiliary voice model to obtain a recognition update text, the initial text comprising at least one of the recognized text and the recognition update text ([0066] - The input to the ASR function 136 undergoes an intense pre-processing stage that includes a primary audio classification process operative in classifying speech into speech segments/clusters, a noise reduction process, and an identification process operative in assigning each piece of Voice to a specific speaking party);
and the updating the simultaneous interpretation model according to the initial text and the modified text comprises: updating the auxiliary voice model according to the initial text and the modified text ([0067] - A suitable database containing the categories and the appropriate associations can be created and used by the rule engine 112).
Regarding claim 4, Freedman discloses the method according to claim 1, wherein the simultaneous interpretation model comprises a translation model, the initial text comprises a translation text, and the modified text comprises a modified translation text ([0054] - The output of the function 116 is the results of the word spotting in terms of detections and false alarms… The output is stored into a designated database [0064] - The system and method proposed by the 
and the updating the simultaneous interpretation model according to the initial text and the modified text comprises: updating the translation model according to the translation text and the modified translation text ([0067] - A suitable database containing the categories and the appropriate associations can be created and used by the rule engine 112).
Regarding claim 5, Freedman discloses the method according to claim 1, wherein the method further comprises:
receiving a video transmitted by the simultaneous interpretation device and matches the audio ([0054] - Each of the analyzed interactions can be analyzed independently or in association with another type of interaction captured at the same time. Such can be a video interaction);
and embedding the initial text into the video ([0054] - Similarly, associations between various interactions may be analyzed as well. So for example, audio and video interactions or audio and CRM data associated with the same call may be analyzed to identify various predetermined combinations of events);
and the transmitting the initial text to the user terminal comprises: transmitting the video embedded with the initial text to the user terminal ([0054] - Similarly, associations between various interactions may be analyzed as well. So for example, audio and video interactions or audio and CRM data associated with the same call may be analyzed to identify various predetermined combinations of events).

the transmitting the initial text to the user terminal comprises: transmitting the initial text to the user terminal accessing by using the group identifier ([0082] -. If a particular product is the Sat ellite Internet Service, for example, then a group is created containing the words Satellite, Dish, “G eleven' (An exemplary satellite brand));
and the method further comprises:
receiving comment information fed back by the user terminal ([0090] - may be informed on a Successful implementation of her idea. Note should be taken that during any stage in the lifetime cycle of the idea, any handler can add a follow-up information, such as comments as meta-data. Furthermore, all including any events exerted around the idea are recorded in the database 520 for follow up and further processing);
and synchronizing the comment information between the user terminals accessing by using the group identifier ([0082] - If a particular product is the Satellite Internet Service, for example, then a group is created containing the words Satellite, Dish, “G eleven' (An exemplary satellite brand). [0090] - may be informed on a Successful implementation of her idea. Note should be taken that during any stage in the lifetime cycle of the idea, any handler can add a follow-up information, such as comments as meta-data. Furthermore, all including any events exerted around the idea are recorded in the database 520 for follow up and further processing).
Regarding claim 7, Freedman discloses the method according to claim 1, wherein the audio corresponds to a group identifier ([0053] - The administrative database stores agent records including agent information, such as agent ID, privileges, agent association with groups);

and the method further comprises:
storing the initial text and the group identifier correspondingly ([0090] - may be informed on a Successful implementation of her idea. Note should be taken that during any stage in the lifetime cycle of the idea, any handler can add a follow-up information, such as comments as meta-data. Furthermore, all including any events exerted around the idea are recorded in the database 520 for follow up and further processing);
replacing, when a weighted cumulative value of the modified text reaches a threshold, the initial text stored corresponding to the group identifier with the modified text ([0046] - The various types of interactions may be re-assessed in light of previous interactions and inter actions associated therewith. The output of the analysis can be tuned by setting thresholds, or by combing results of one or more analysis methods, thus filtering selective results with greater probability of success. [0090] - The quality management process may be accomplished manually when Supervisors making evaluations using evaluation forms that contain questions regarding ideas identification with their respective weight enter such evaluations to the QM module 524. For example, Supervisor may playback the interaction, checking that the idea description provided by an agent comports the actual idea provided by the customer. Score can be Yes, No. N/A or weighted combo box (grades 1 to 10));
and feeding back, when receiving a synchronization request transmitted by the user terminal using the group identifier, the updated text corresponding to the group identifier to the 
Regarding claim 8, the method according to claim 1, further comprising: counting times of text modification corresponding to user terminal identifiers ([0066] - The resulting recognized text includes at least two attributes for each word or phrase separately: the precise point of time within the interaction);
detecting text modification accuracy rates corresponding to the user terminal identifiers ([0066] - and the accuracy of recognition probability or certainty of recognition);
and increasing, for any one of the user terminal identifiers, a weight corresponding to the user terminal identifier when the times of text modification reaches a modification times threshold and the text modification accuracy rate reaches a text modification accuracy threshold ([0046] - The various types of interactions may be re-assessed in light of previous interactions and inter actions associated therewith. The output of the analysis can be tuned by setting thresholds, or by combing results of one or more analysis methods, thus filtering selective results with greater probability of success. [0090] -The quality management process may be accomplished manually when Supervisors making evaluations using evaluation forms that contain questions regarding ideas identification with their respective weight enter such evaluations to the QM module 524. For example, Supervisor may playback the interaction, 
Regarding claim 9, Freedman discloses the method according to claim 1, wherein the modified text are fed back by a plurality of user terminals, and the updating the simultaneous interpretation model according to the initial text and the modified text comprises ([0054] - The output of the function 116 is the results of the word spotting in terms of detections and false alarms… The output is stored into a designated database [0057] - step 204 a database containing a plurality of recorded past interactions is addressed and at step 205 each recorded session is analyzed for the emotional state of the caller):
determining a weighted cumulative value of the modified text according to weights corresponding to identifiers of the user terminals that fed back the modified text ([0090] -The quality management process may be accomplished manually when Supervisors making evaluations using evaluation forms that contain questions regarding ideas identification with their respective weight enter such evaluations to the QM module 524. For example, Supervisor may playback the interaction, checking that the idea description provided by an agent comports the actual idea provided by the customer. Score can be Yes, No. N/A or weighted combo box (grades 1 to 10));
and updating the simultaneous interpretation model according to the initial text and the modified text when the weighted cumulative value reaches the threshold ([0046] - The various types of interactions may be re-assessed in light of previous interactions and inter actions associated therewith. The output of the analysis can be tuned by setting thresholds, or by combing results of one or more analysis methods, thus filtering selective results with greater probability of success).

obtaining audio transmitted by a simultaneous interpretation device ([0053] -interpretation stage 84. The stage 84 receives the processed audio segments and begins analyzing the segments);
processing the audio by using a simultaneous interpretation model to obtain an initial text ([0053] - The analysis process includes … a Word Spotting function 116 [0054] - The function 116 input consists of two kinds of files: a) a searched word list, and b) a manually transcribed text file for each Voice file);
transmitting the initial text to a user terminal to be displayed on a simultaneous interpretation auxiliary page ([0053] - The Word Spotting function 116 is utilized to notice specific words and phrases of interest to the user. [0054] - The HIT/FALSE ALARM statistics are essentially the output of the word spotting function. The output is stored into a designated database);
receiving a modified text fed back by the user terminal, the modified text being obtained after the user terminal modifies the initial text based on the simultaneous interpretation auxiliary page ([0053] - The Word Spotting function 116 is utilized to notice specific words and phrases of interest to the user. Words such as bet, drug, buy, alcohol and others may be filtered or monitored. In one embodiment of the invention an off-the-shelf commercial product may be used 
and updating the simultaneous interpretation model according to the initial text and the modified text ([0054] - The output of the function 116 is the results of the word spotting in terms of detections and false alarms… The output is stored into a designated database).
Regarding claim 11, Freedman discloses the device according to claim 10, wherein the processor is further configured to perform ([0040] - Data from diverse additional information sources utilized to enhance the interactions information 20 are fed simultaneously to the analysis methods component 16):
performing noise reduction processing on the audio ([0047] - optionally a noise reduction software module 92 for noise reduction);
obtaining a voice component comprised in the audio after the noise reduction processing ([0053] - the audio filtering gate module 91 decides which audio segments are eligible for further analysis and which are non-eligible);
obtaining, from the voice component, an audio component whose energy value is greater than or equal to an energy threshold ([0055] - At step 180 a digital speech segment is introduced into the function. At step 182 the digital speech segment is sliced into frames of a few milliseconds. The energy of each frame is calculated and then compared to an adaptive threshold representing the maximum noise level. Frames with higher energy than the adaptive threshold are marked with an “activity on' flags while frames with energy lower than the threshold are marked with an “activity off flag);

Regarding claim 12, the device according to claim 10, wherein the simultaneous interpretation model comprises a universal voice model and an auxiliary voice model, and processing the audio by using a simultaneous interpretation model to obtain an initial text comprises ([0066] - The content analysis functions 123,125 could be either activated in parallel as demonstrated in FIG. 5 or sequentially as demonstrated in FIG. 6 where the Audio analysis 138 is performed prior to the Automatic Speech Recognition (ASR) function 136):
performing, using the universal voice model, speech recognition on the audio to obtain a recognized text ([0066] - The resulting recognized text includes at least two attributes for each word or phrase separately: the precise point of time within the interaction and the accuracy of recognition probability or certainty of recognition);
and updating the recognized text by using the auxiliary voice model to obtain a recognition update text, the initial text comprising at least one of the recognized text and the recognition update text ([0066] - The input to the ASR function 136 undergoes an intense pre-processing stage that includes a primary audio classification process operative in classifying speech into speech segments/clusters, a noise reduction process, and an identification process operative in assigning each piece of Voice to a specific speaking party);
and the updating the simultaneous interpretation model according to the initial text and the modified text comprises: updating the auxiliary voice model according to the initial text and 
Regarding claim 13, Freedman discloses the device according to claim 10, wherein the simultaneous interpretation model comprises a translation model, the initial text comprises a translation text, and the modified text comprises a modified translation text ([0054] - The output of the function 116 is the results of the word spotting in terms of detections and false alarms… The output is stored into a designated database [0064] - The system and method proposed by the present invention provide a capability that contributes both to the actual performance of the analysis functions and simultaneously could be used for security-related purpose. Such as the identification of Suspicious signs. For example the capability of detecting a foreign accent or a specific language dialect…Currently, different packages are provided per language variants);
and the updating the simultaneous interpretation model according to the initial text and the modified text comprises: updating the translation model according to the translation text and the modified translation text ([0067] - A suitable database containing the categories and the appropriate associations can be created and used by the rule engine 112).
Regarding claim 14, Freedman discloses the device according to claim 1, wherein the processor is further configured to perform:
receiving a video transmitted by the simultaneous interpretation device and matches the audio ([0054] - Each of the analyzed interactions can be analyzed independently or in association with another type of interaction captured at the same time. Such can be a video interaction);
and embedding the initial text into the video ([0054] - Similarly, associations between various interactions may be analyzed as well. So for example, audio and video interactions or 
and the transmitting the initial text to the user terminal comprises: transmitting the video embedded with the initial text to the user terminal ([0054] - Similarly, associations between various interactions may be analyzed as well. So for example, audio and video interactions or audio and CRM data associated with the same call may be analyzed to identify various predetermined combinations of events).
Regarding claim 15, Freedman discloses the device according to claim 10, wherein the audio corresponds to a group identifier ([0053] - The administrative database stores agent records including agent information, such as agent ID, privileges, agent association with groups);
the transmitting the initial text to the user terminal comprises: transmitting the initial text to the user terminal accessing by using the group identifier ([0082] -. If a particular product is the Satellite Internet Service, for example, then a group is created containing the words Satellite, Dish, “G eleven' (An exemplary satellite brand));
and the processor is further configured to perform:
receiving comment information fed back by the user terminal ([0090] - may be informed on a Successful implementation of her idea. Note should be taken that during any stage in the lifetime cycle of the idea, any handler can add a follow-up information, such as comments as meta-data. Furthermore, all including any events exerted around the idea are recorded in the database 520 for follow up and further processing);
and synchronizing the comment information between the user terminals accessing by using the group identifier ([0082] - If a particular product is the Satellite Internet Service, for example, then a group is created containing the words Satellite, Dish, “G eleven' (An exemplary 
Regarding claim 16, Freedman discloses the device according to claim 10, wherein the audio corresponds to a group identifier ([0053] - The administrative database stores agent records including agent information, such as agent ID, privileges, agent association with groups);
the transmitting the initial text to the user terminal comprises: transmitting the initial text to the user terminal accessing by using the group identifier ([0082] -. If a particular product is the Satellite Internet Service, for example, then a group is created containing the words Satellite, Dish, “G eleven' (An exemplary satellite brand));
and the processor is further configured to perform:
storing the initial text and the group identifier correspondingly ([0090] - may be informed on a Successful implementation of her idea. Note should be taken that during any stage in the lifetime cycle of the idea, any handler can add a follow-up information, such as comments as meta-data. Furthermore, all including any events exerted around the idea are recorded in the database 520 for follow up and further processing);
replacing, when a weighted cumulative value of the modified text reaches a threshold, the initial text stored corresponding to the group identifier with the modified text ([0046] - The various types of interactions may be re-assessed in light of previous interactions and inter actions associated therewith. The output of the analysis can be tuned by setting thresholds, or by combing results of one or more analysis methods, thus filtering selective results with greater probability of success. [0090] - The quality management process may be accomplished manually 
and feeding back, when receiving a synchronization request transmitted by the user terminal using the group identifier, the updated text corresponding to the group identifier to the user terminal initiating the synchronization request ([0082] -. If a particular product is the Satellite Internet Service, for example, then a group is created containing the words Satellite, Dish, “G eleven' (An exemplary satellite brand). [0090] - may be informed on a Successful implementation of her idea. Note should be taken that during any stage in the lifetime cycle of the idea, any handler can add a follow-up information, such as comments as meta-data. Furthermore, all including any events exerted around the idea are recorded in the database 520 for follow up and further processing).
Regarding claim 17, the device according to claim 10, wherein the processor is further configured to perform: counting times of text modification corresponding to user terminal identifiers ([0066] - The resulting recognized text includes at least two attributes for each word or phrase separately: the precise point of time within the interaction);
detecting text modification accuracy rates corresponding to the user terminal identifiers ([0066] - and the accuracy of recognition probability or certainty of recognition);
and increasing, for any one of the user terminal identifiers, a weight corresponding to the user terminal identifier when the times of text modification reaches a modification times threshold and the text modification accuracy rate reaches a text modification accuracy threshold 
Regarding claim 18, Freedman discloses the device according to claim 10, wherein the modified text are fed back by a plurality of user terminals, and the updating the simultaneous interpretation model according to the initial text and the modified text comprises ([0054] - The output of the function 116 is the results of the word spotting in terms of detections and false alarms… The output is stored into a designated database [0057] - step 204 a database containing a plurality of recorded past interactions is addressed and at step 205 each recorded session is analyzed for the emotional state of the caller):
determining a weighted cumulative value of the modified text according to weights corresponding to identifiers of the user terminals that fed back the modified text ([0090] -The quality management process may be accomplished manually when Supervisors making evaluations using evaluation forms that contain questions regarding ideas identification with their respective weight enter such evaluations to the QM module 524. For example, Supervisor may playback the interaction, checking that the idea description provided by an agent comports 
and updating the simultaneous interpretation model according to the initial text and the modified text when the weighted cumulative value reaches the threshold ([0046] - The various types of interactions may be re-assessed in light of previous interactions and inter actions associated therewith. The output of the analysis can be tuned by setting thresholds, or by combing results of one or more analysis methods, thus filtering selective results with greater probability of success).
Regarding claim 19, Freedman discloses a non-transitory storage medium, storing a computer program, the computer program, when executed by a processor, causing the processor to perform ([0040] - Applications 12 can be any internal or external computer based hardware or software application that utilizes the results of the analysis or is activated or activates the analysis in response to requests. The intermediate storage could typically be a part of a recording and archival system):
obtaining audio transmitted by a simultaneous interpretation device ([0053] -interpretation stage 84. The stage 84 receives the processed audio segments and begins analyzing the segments);
processing the audio by using a simultaneous interpretation model to obtain an initial text ([0053] - The analysis process includes … a Word Spotting function 116 [0054] - The function 116 input consists of two kinds of files: a) a searched word list, and b) a manually transcribed text file for each Voice file);
transmitting the initial text to a user terminal to be displayed on a simultaneous interpretation auxiliary page ([0053] - The Word Spotting function 116 is utilized to notice 
receiving a modified text fed back by the user terminal, the modified text being obtained after the user terminal modifies the initial text based on the simultaneous interpretation auxiliary page ([0053] - The Word Spotting function 116 is utilized to notice specific words and phrases of interest to the user. Words such as bet, drug, buy, alcohol and others may be filtered or monitored. In one embodiment of the invention an off-the-shelf commercial product may be used for word identification, such as for example the Philips Speak&Find, the Dragon MediaIndexer by ScanSoft, or the like. In addition several full-transcription tools are used and the resulting transcription is searched for the specific words);
and updating the simultaneous interpretation model according to the initial text and the modified text ([0054] - The output of the function 116 is the results of the word spotting in terms of detections and false alarms… The output is stored into a designated database).
Regarding claim 20, Freedman discloses the storage medium according to claim 19, wherein the modified text are fed back by a plurality of user terminals, and the updating the simultaneous interpretation model according to the initial text and the modified text comprises ([0054] - The output of the function 116 is the results of the word spotting in terms of detections and false alarms… The output is stored into a designated database [0057] - step 204 a database containing a plurality of recorded past interactions is addressed and at step 205 each recorded session is analyzed for the emotional state of the caller):
determining a weighted cumulative value of the modified text according to weights corresponding to identifiers of the user terminals that fed back the modified text ([0090] -The 
and updating the simultaneous interpretation model according to the initial text and the modified text when the weighted cumulative value reaches the threshold ([0046] - The various types of interactions may be re-assessed in light of previous interactions and inter actions associated therewith. The output of the analysis can be tuned by setting thresholds, or by combing results of one or more analysis methods, thus filtering selective results with greater probability of success).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cope (U.S. Patent No. 6529866) teaches a speech recognition system and associated methods. Hoffberg (U.S. Publication No. 20100317420) teaches a system and method for game theory. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658